Title: From George Washington to Major General Benjamin Lincoln and Brigadier Generals William Maxwell and John Peter Gabriel Muhlenberg, 27 April 1777
From: Washington, George
To: Lincoln, Benjamin,Maxwell, William,Muhlenberg, John Peter Gabriel



Sir.
Head Quarters Morris Town 27th April 1777

I am well convincd that the amazing desertions which have of late prevail’d among our Troops, proceeds intirely from their not being regularly paid; For it is not to be supposed, that the bare encouragement of recieving a few Dollars from the Enemy for their Arms could operate so forcibly upon them. I have in vain endeavour’d to make the officers bring in their Pay Rolls and draw their money, they plead in excuse that they are so exceedingly detach’d they cannot possibly make up regular Rolls, and there may be something in this, But there is a cause which I fear will be found upon examination too true, and that is, that the Officers have drawn large sums, under pretence of paying their men, but have been obliged from extravagance and for other purposes, to appropriate this money to their own use—There is a necessity at this time for the mens being paid up as nearly as possible. I therefore desire that you will have the different Corps—under your command—paraded, inquire of them what pay is due to them, order

the Paymaster or Commanding officer to draw as much as will be necessary and when it is drawn, see that the Soldiers have their proportion. It would be well to let the Soldiers know that this irregularity of Pay has been owing to the hurry in which they have been detach’d into the Field but that their wants shall be fully supply’d—I also desire that you will inform the officers, that as soon as the regts are drawn together, I shall cause an exact scrutiny to be made into their accounts, and enquire how these complaints of the Soldiers arise for want of pay, when large sums have been advanced for that purpose. I am Sir your most hum. Servt

Go: Washington

